Title: To Thomas Jefferson from Daniel Carroll, 8 February 1802
From: Carroll, Daniel
To: Jefferson, Thomas


          
            Sir/
            Washington Feby 8th 1802
          
          In consiquence of an application to the Comrs of Washington by Mr Barry in the year 1800 for the removeal of the houses of Mrs Fenwick, situated in south Capitol street, and a valuation being had to that effect, & Mrs Fenwick haveing gone to a considerable expence in building a new house, under the expectation of receiving that valuation, which has since been refused her by the Commrs, as will appear by the inclosed letters. In the mean time her enclosures were removed, her garden broke up, & much incommoded in other respects—I beg leave to submit the letters and valuation to you, & beg if you see proper, you will direct payment to be made—I have the honor to be
          Sir Your Mo Obt. Sert.
          
            Danl Carroll of Dudn
          
        